The plaintiff company in 1916 sold to “Passaconaway Inn, Charles G. Magee, York Beach, Maine,” a bill of goods consisting of crockery, china, &c., which goods were used at the Inn during the season of 1916, but were never paid for. The Inn was owned by Townley and Yermeule, and Magee was their manager. In 1917 the defendant was employed as manager. Quite a portion of the goods had survived the wear and breakage of the previous season and were at the hotel when the defendant took charge. In May, 1917, after the defendant had assumed the management of the hotel, the plaintiff caused an inventory of the remaining goods to be made. There was some talk at that time about talcing the remaining goods back to the Boston store of the plaintiff, but it was suggested that the goods remain a short time until the defendant could confer with his employers; then at New York, with a view to possible purchase. The purchase not having been made the goods were taken back to the Boston store' where another inventory was made which showed a shortage between the latter inventory and the May inventory of $413.49. The plaintiff seeks to recover this sum, depending upon what it alleges was a contract of bailment made by the plaintiff and defendant at the time of talcing the May inventory. The burden of proving this contract rested’ upon the plaintiff but a careful examination of the testimony fails to disclose that it has sustained this burden. The case is before us on report for a finding and final judgment. Judgment for the defendant.